Citation Nr: 0024785	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945.  He died on February [redacted], 1979.  The 
appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1998 by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant filed a notice of 
disagreement in June 1998.  The RO issued a statement of the 
case in July 1998.  The appellant filed a substantive appeal 
in August 1998.  


FINDING OF FACT

There is no medical evidence of a nexus between the cause of 
the veteran's death and his military service, nor is there 
medical evidence that a service-connected disability was a 
principal or contributory cause of the veteran's death.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (1999).  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  A person who submits a claim for VA benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant 
cannot meet this burden simply by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound to the lumbar region, 
with injury to Muscle Group XX, evaluated as 20 percent 
disabling, and for residuals of an injury to Muscle Group 
XIX, evaluated as 10 percent disabling.

The veteran's service medical records contain the following 
diagnosis from a service department hospital: "Pneumonia, left 
lower lobe, type and cause undetermined (onset 24 May 45, cured 
29 May 45)."

A VA chest X-ray in July 1950 showed: a clear right lung; and 
ill-defined densities in the left base with obliteration of the 
costophrenic angle.  The findings were interpreted by the 
radiologist as compatible with the clinical impression of a 
gunshot wound.  At a VA orthopedic examination in July 1950, 
diagnoses included: (1) residuals of gunshot wound: healed scar 
at right upper lumbar region; involvement of muscle group XX; and 
slight limitation in lateral movements of the spine; and (2) 
pleuritis base, left, secondary to pneumonia and not related to 
gunshot wound.

On admission to a VA hospital in December 1971, the diagnosis was 
left base atelectasis with bronchiectasis.  During that 
hospitalization, a chest X-ray showed minimal, inactive, 
pulmonary tuberculosis.

In October 1974, the veteran was admitted to a VA hospital for 
evaluation of a cough and difficulty breathing.  On admission, 
the lungs had diminished breath sounds over both apices.  A chest 
X-ray showed fibronodular densities in the left lung and 
emphysematous changes at the left base.  Compared with July 1974, 
there was marked regression of lesion at the left upper lung 
field.  The veteran's condition gradually improved on anti-
tuberculosis therapy.  Discharge diagnoses included pulmonary 
tuberculosis and pulmonary emphysema, left base.

Prior to his death in February 1979, the veteran was admitted 
to a VA medical center in November 1978, at which time he was 
in severe respiratory distress.  During a long 
hospitalization, his condition deteriorated, and he expired 
despite efforts to resuscitate him.  The principal final 
diagnoses were chronic obstructive lung disease secondary to 
bronchiectasis, bronchial asthma, and cor pulmonale.  The 
veteran's death certificate listed the cause of death as 
intractable congestive heart failure secondary to chronic 
airways obstruction.  

The Board referred the claims file to an independent medical 
expert (IME), who is a professor of pulmonary medicine at a 
university college of medicine, and requested an opinion on 
the question of whether it is at least as likely as not (a 50 
percent or more likelihood) that fatal chronic obstructive 
lung disease in 1979 was etiologically related to left lower 
lobe pneumonia documented in May 1945.  After a review of the 
veteran's medical records in the claims file, the IME 
reported that: "left base pleuritis" found on VA 
examination in July 1950 was probably not related to 
pneumonia in 1945, which had clinically cleared by June 1945; 
it was highly unlikely that the veteran's fatal chronic 
obstructive lung disease resulted from the left lower lobe 
pneumonia of May 1945; and there is a less than 5 percent 
chance that the pneumonia of May 1945 was etiologically 
related to the veteran's cause of death.

The appellant has alleged that the veteran's death from 
respiratory disease/congestive heart failure was in some way 
caused or hastened by residuals of muscle injuries sustained 
in World War II.  However, there is no medical evidence or 
medical opinion that the gunshot wound residuals were related 
in any manner with the veteran's death.  Therefore, the 
appellant's claim is not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a).  Similarly, there is no 
medical evidence that chronic airways obstruction/lung 
disease, which was the cause of death, had its onset during 
the veteran's period of active service or was otherwise 
related to his active service.  The Board stresses to the 
appellant that her statements as to causation made as a 
layperson are not competent to show medical causation to make 
her claim well grounded.  Espiritu.

The Board recognizes that the claim of entitlement to service 
connection for the cause of the veteran's death is being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the appellant's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the United States Court of Appeals for Veterans 
Claims has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for the cause of the veteran's death 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to complete her application for service 
connection for the cause of the veteran's death.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

